Per Curiam,
This appeal is from an order dissolving a preliminary injunction restraining the defendant from drilling oil *114or gas wells on his own land. The injunction was granted on averments in the bill and injunction affidavit, some of which were not supported by proof at the hearing and others give rise to questions that cannot be properly considered until after final hearing and decree. Our established practice on appeals from the awarding or refusing of preliminary injunctions is not to consider the merits of the case, but only to determine whether under the facts presented in the Common Pleas there was reasonable ground for the action of the court.
The decree is affirmed at the cost of the appellant.